                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                   CRIMINAL NO. 1:18CR43
                                               (Judge Keeley)

JEREMY SMITH,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 14),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On October 5, 2018, the defendant, Jeremy Smith (“Smith”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Information.    After   Smith    stated   that   he    understood    that    the

magistrate    judge   is   not   a   United   States   district     judge,    he

consented to tendering his plea before the magistrate judge.

Previously,    this   Court   had    referred    the   guilty   plea   to    the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

     Based upon Smith’s statements during the plea hearing and the

testimony of Gary Weaver, Lieutenant, Bridgeport Police Department,

the magistrate judge found that Smith was competent to enter a

plea, that the plea was freely and voluntarily given, that he was
USA v. SMITH                                                             1:18CR43

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 14),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

aware of the nature of the charges against him and the consequences

of his plea, and that a factual basis existed for the tendered

plea. The magistrate judge entered a Report and Recommendation

Concerning Plea of Guilty in Felony Case (“R&R”) (dkt. no. 14)

finding a factual basis for the plea and recommending that this

Court     accept   Smith’s   plea   of       guilty   to   Count   One   of   the

Information.

        The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Smith’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count One of the Information.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                         2
USA v. SMITH                                                      1:18CR43

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 14),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Smith and prepare a presentence report for the

Court;

        2.   The Government and Smith shall provide their versions of

the offense to the probation officer by October 30, 2018;

        3.   The presentence report shall be disclosed to Smith,

defense counsel, and the United States on or before January 7,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before January 22, 2019;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 29, 2019;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
USA v. SMITH                                                               1:18CR43

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 14),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before January

29, 2019.

     The magistrate judge continued Smith on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 13) entered on

October 5, 2018.

     The    Court   will   conduct    the       sentencing    hearing      for   the

defendant   on   Friday,   February        8,   2019   at    9:30   A.M.    at   the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 23, 2018


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
